Case 1:18-cv-06566-PKC-.]O Document 5 Filed 12/07/18 Page 1 of 1 Page|D #: 21

AO 399 (Rev. 0|/09) Waiver of the Service ol`Summons

UNITED STATES DISTRICT COURT
fo th
Eastern Distrirct ocf New York

LILIYA POTAPOVA )
) Civil Action No.
Plaintiff )
V. ) 1:18-cv-06566-PKC-J()
)
CLIENT SERVICES, INC. )
)
Defendant )

WAIVER OF TI~IE SERVICE OF SUMMONS

To: Maxim Maximov, LLP

(Name afl/re plaimrg’.r allorncy or unrepresented plainle

I have received your request to waive service of a summons in this action along with a copy ol` the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that l, or the entity l represent, will keep all defenses or objections to the lawsuit, the court‘sjurisdiction,
and the venue of the aetion, but that l waive any objections to the absence of a summons or of service.

l also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within 60
days from November 27, 2017, the date when this request was sent (or 90 days if it was sent outside the United States). Il` l fail
to do so, a defaultjudgment will be entered against me or the entity l represent.

Date: |7//7/)<6

 

 

 

 

 

L/ lic~’}‘ 5¢//~¢‘“,} L¢_. /"'/’ _
Printed name of party waiv'ing service of summons Signatu of the attorney 6; unrepresented party
___b_-wt fsia ____ ffw /l/¢¢~LL£/__Ua_//Q_W ami
Printed Name Address § , . a 13 § g
E-l'n"ail address Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
of serving a Summons and complaint A defendant who is located in the United States and who fails to return a signed waiver of
service requested by a plaintiff located in the United Statcs will be required to pay the expenses oi` service, unless the defendant
shows good cause for the failure.

“Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
or that the court has nojurisdicticn over this matter or over the defendant ortho defendant’s property.

It` the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to thc absence of a summons or ol` service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under
Ru|e 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to
respond than if a summons has been served.

 

